                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 IRA G. CHASE,                                      Case No. 19‐CV‐345 (NEB/SER)

                       Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 WARDEN M. RIOS,

                       Respondent.

         The Court has received the June 5, 2019 Report and Recommendation of United

States Magistrate Judge Steven E. Rau. [ECF No. 11.] No party has objected to the Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 11] is ACCEPTED; and

      2. The Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241, [ECF No. 1], and

         the Petition/Motion for Immediate Release, [ECF No. 3], are DISMISSED

         WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 9, 2019                              BY THE COURT:


                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
